DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 10/21/2022 is acknowledged.
 	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.


Claim Objections
 	Claims 1-14 are objected to because of the following informalities:  
 	(1) Claim 1 recites “a fixing structure, tightly engaged to” at line 2 should be changed to “a fixing structure tightly engaged to”.  
 	(2) Claim 1 recites “a sealing ring, having an outer diameter” at line 6 should be changed to “a sealing ring having an outer diameter”.
 	(3) Claim 1 recites “an accommodation tube, with two opposite openings” at line 12 should be changed to “an accommodation tube with two opposite openings”.
 	(4) Claim 1 recites “a fixing element, fixedly arranged in the accommodation tube” at line 19 should be changed to “a fixing element fixedly arranged in the accommodation tube”.
 	(5) Claim 1 recites “a non-contact thermometer, located in the accommodation tube” at line 21 should be changed to “a non-contact thermometer located in the accommodation tube”.
 	(6) Claim 9 recites “a sound receiving device, located in the accommodation tube” at line 2 should be changed to “a sound receiving device located in the accommodation tube”.
 	(7) Claim 10 recites “an electronic component fixing base, fixedly disposed outside” at line 2 should be changed to “an electronic component fixing base fixedly disposed outside”.
 	(8) Claim 11 recites “a display, connected to and receiving signal” at line 2 should be changed to “a display connected to and receiving signal”. 
 	(9) Claim 14 recites “an electrostatic de-dusting device, located in the” at line 1 should be changed to “an electrostatic de-dusting device located in the”.
 	Appropriate correction is required.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least a fastening member” (claim 1 at line 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “and disposed with a fixed slot, a first fixing base, and a first hole” at lines 2-3. It is unclear as to what is being disposed with a fixed slot, a first fixing base, and a first hole. As best understood, “the fixing structure disposed with a fixed slot, a first fixing base, and a first hole”.
 	Claim 1 recites “the first hole having one side facing inside of the bean roasting container and the other side facing outside of the bean roasting container” at lines 3-5. It is unclear as to how the first hole have one side and the other side because the hole is not a structure.  
 	Claim 1 recites “the protruding portion of the first hole” at line 8. It is unclear as to how the first hole have the protruding portion because the hole is not a structure. 
 	Claim 1 recites “the recessed” at line 9. There is insufficient antecedent basis in this claim limitation. Examiner suggest to change “the recessed” to “the recessed portion”
 	Claim 1 recites “the fixing slot” at line 16. It is unclear if the fixing slot is another slot or the fixed slot?
 	Claim 1 recites “a fixing element, fixedly arranged in the accommodation tube but not in contact with the accommodation tube” at lines 19-20.  It is unclear as to how the fixing element fixedly arranged in the accommodation tube but not in contact with the accommodation tube because there is insufficient structural details provided as to how the fixing element can be fixedly arranged in the accommodation tube without in contact with the accommodation tube. 
 	Claim 1 recites “; disposed with a fixing buckle and a second fixing base” at lines 14-15. It is unclear what structure is being disposed with a fixing buckle and a second fixing base. As best understood, the accommodation tube has a fixing buckle and a second fixing base.
 	Claim 14 recites “, and located next to the non-contact thermometer” at line 4-5. It is unclear what structure is located next to the non-contact thermometer. As best understood, “the electrostatic de-dusting device located next to the non-contact thermometer”.


Allowable Subject Matter
 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 	The following is a statement of reasons for the indication of allowable subject matter:  
 	(1) The prior art Shieh et al. (US 2016/0201550) discloses a coffee bean detection device comprising: an accommodation tube (1) with “two openings” (top and bottom openings of 1), “the opening being facing coffee beans in roasting” (functional language) is a first opening (top opening of 1 is the first opening that is capable of facing coffee beans in roasting), and “the other opening facing away from the coffee beans being a second opening” (the bottom opening of 1); disposed with a fixing buckle (upper protrusion of 1) and a second fixing base (the bottom housing of 1) “pointing to the first opening” (at least a portion of 1 pointing to the first opening or a top opening); “a non-contact thermometer” (2) located in “the accommodation tube” (1) and “a blowing device” (impeller 13).  However, Shieh et al. is silent in regards to the combination of claim limitations as set forth in claim 1. 
 	(2) Wang et al. teaches a sealing ring (42), an accommodation tube (411 and 412), a fixing element (the middle portion of 20), a non-contact thermometer (421) and a blowing device (30 and 31). However, Wang et al. is silent in regards to the combination of claim limitations as set forth in claim 1.
 	(3) Yu teaches a temperature sensor (fig.3, 70) can be positioned inside the roasting housing. 







Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761